—In an action, inter alia, for a judgment declaring that section 2.021 of the bylaws of the defendant Richmond County Country Club, is void, the defendants appeal from an order of the Supreme Court, Richmond County (Minardo, J.), dated July 29, 1999, which granted the plaintiff’s motion for summary judgment, inter alia, declaring that section 2.021 of the bylaws is void and enjoining the defendants from enforcing it against him, and denied their cross motion for summary judgment.
Ordered that the order is modified by deleting the provision thereof granting the plaintiff’s motion for summary judgment and substituting therefor a provision denying that motion; as so modified, the order is affirmed, with costs to the defendants.
While the plaintiff established a prima facie case, the defendants presented evidence which raised a triable issue of fact as to whether the amendment to the bylaws of the defendant Richmond County Country Club, adding section 2.021, was adopted in bad faith. Thus, the Supreme Court should have denied summary judgment to all parties. O’Brien, J. P., Joy and Luciano, JJ., concur.